Citation Nr: 0105498	
Decision Date: 02/23/01    Archive Date: 03/02/01	

DOCKET NO.  98-11 979A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for bilateral Achilles 
tendinitis.

2.  Whether new and material evidence has been presented to 
reopen the claim of entitlement to service connection for 
patellofemoral syndrome of the left knee.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel


INTRODUCTION

The veteran had active military service from April 1966 to 
February 1967.

This matter arises from various rating decisions rendered 
since March 1997 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Hartford, Connecticut, that denied 
the benefits now sought on appeal.  Following compliance with 
the procedural requirements set forth in 38 U.S.C.A. § 7105 
(West 1991), the case was forwarded to the Board of Veterans' 
Appeals (Board) for appellate consideration.  

During the pendency of this appeal, the veteran requested a 
personal hearing before a traveling member of the Board.  
Such a hearing was conducted by the undersigned on May 26, 
1999; a transcript of that proceeding is of record.  At the 
personal hearing, the veteran submitted additional evidence, 
and waived its consideration by the RO.  See 38 C.F.R. 
§ 20.1304(c) (2000).  That evidence has been made a permanent 
part of the appellate record, and the Board will consider it 
accordingly.

At times during the appellate process, the veteran and his 
representative have referred to his claim for entitlement to 
service connection for bilateral Achilles tendinitis as that 
for a bilateral ankle disability.  However, the veteran's 
original claim, as well as his notice of disagreement and 
substantive appeal, clearly indicate that his intent was both 
to claim, and to appeal the denial of, bilateral Achilles 
tendinitis.  The Board will address it accordingly.

Also noteworthy is that the veteran raised the issue of clear 
and unmistakable error during his hearing and the RO 
considered and denied that issue in a rating decision dated 
October 2000.  As part of that decision, the RO noted that 
the transcript of the veteran's May 26, 1999 personal hearing 
was unavailable.  However, the Board observes that testimony 
regarding that issue was not given at that hearing.  Because 
there does not appear to be any obvious procedural or 
substantive shortcomings in the RO's October 2000 rating 
decision as a result, and absent a notice of disagreement 
from the veteran regarding the aforementioned rating 
decision, no further action regarding that matter is 
warranted by the Board at this time. 

During the May 1999 hearing the veteran also raised the issue 
of his entitlement to service connection for patellofemoral 
syndrome of the left knee as secondary to his service-
connected right knee disability and argued that a physical 
examination had not been conducted.  The RO denied this claim 
as well in the October 2000 rating decision.  In view of the 
facts and circumstances of this case, and the reopening of 
his claim on a direct basis, the Board finds that the 
question of the veteran's entitlement to service connection 
for patellofemoral syndrome of the left knee on a secondary 
basis is "inextricably intertwined" with that of his 
entitlement to service connection for this disability on a 
direct basis.  This is true, notwithstanding that the record 
does not reflect that the veteran submitted a separate notice 
of disagreement regarding the RO denial of this theory in 
October 2000, since the central issue of service connection 
is properly before the Board and the veteran and 
representative had already advanced argument on the theory of 
secondary service connection.


FINDINGS OF FACT

1.  Bilateral Achilles tendinitis did not have its onset 
during the veteran's active military service, and is not now 
demonstrated clinically.

2.  In an unappealed rating decision dated in November 1967, 
the RO denied the veteran service connection for a left knee 
disability.  The veteran was informed of that denial, but did 
not appeal.

3.  The evidence associated with the claims file subsequent 
to the RO's November 1967 denial bears directly and 
substantially upon the specific matter under consideration, 
is neither cumulative nor redundant, and by itself and in 
connection with evidence previously assembled is so 
significant that it must be considered to decide fairly the 
merits of the claim.


CONCLUSIONS OF LAW

1.  Bilateral Achilles tendinitis was not incurred in, or 
aggravated by, the veteran's active military service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. §§ 3.303 (2000).

2.  The RO's November 1967 decision that denied the 
appellant's claim of entitlement to service connection for a 
left knee disability is final.  38 U.S.C.A. § 7105(b).

3.  New and material evidence has been received since the 
RO's November 1967 denial, and the appellant's claim of 
entitlement to service connection for a left knee disability 
is reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for Bilateral Achilles Tendinitis

The veteran contends that he developed bilateral Achilles 
tendinitis during active military service.  More 
specifically, he asserts that he injured the heels of his 
feet while marching during basic training, and that this led 
to the disability now claimed.  He attested to this at the 
personal hearing held before the undersigned on May 26, 1999.  

The facts in this case are as follows.  The veteran first 
complained of pain in his feet on April 14, 1966, following 
hiking.  At that time, the veins around his Achilles tendon 
were observed to be enlarged.  Swelling in the area of the 
Achilles tendon was again observed after additional hiking 
the following day.  This apparently lasted for a number of 
days thereafter; however, the veteran's feet were observed to 
be normal during a Medical Board examination conducted on 
January 18, 1967.  The remainder of the veteran's service 
medical records are negative for any complaints associated 
with his heels or his feet, generally; nor is there any 
diagnosis of Achilles tendinitis in these records.

Subsequent to his discharge from military service, the 
veteran underwent medical treatment and examination for 
various disorders by both VA and private physicians.  During 
a VA general medical examination conducted in October 1967, 
the veteran's feet were observed to be normal.  In January 
1997, the veteran complained of left ankle pain that a VA 
physician attributed to an attack of gout.  In May of that 
year, 
a VA treating physician observed that the veteran's Achilles 
tendon insertion was tender, bilaterally.  However, no 
additional abnormality of either Achilles tendon was observed 
at that time.  The veteran then underwent a bone scan in 
September 1998.  A VA medical examiner observed that there 
was mildly increased uptake at both calcanei, right greater 
than left, which most likely was the result of prior trauma.  
Again, however, no pathology of the Achilles tendon of either 
foot was diagnosed.

Service connection may be granted for disability resulting 
from disease or injury incurred in, or aggravated by, active 
military service.  See 38 U.S.C.A. § 1110.  Service 
connection also may be granted under the chronicity 
provisions of 38 C.F.R. § 3.303(b) when the evidence, 
regardless of date, shows that a chronic condition developed 
in service, and that the same condition continues to exist.  
In a similar vein, service connection may be granted if the 
evidence shows that a condition was observed during military 
service and continuity of symptomatology is demonstrated 
thereafter.  See Savage v. Gober, 10 Vet. App. 488, 495 
(1997).  It is within this context that the veteran's claim 
for service connection for bilateral Achilles tendinitis must 
be evaluated.




Although the veteran claims to have incurred Achilles 
tendinitis as a result of either marching or hiking during 
basic training, the evidence fails to support this.  While it 
is true that the veteran experienced foot pain and an 
enlarged vein around his Achilles tendon following hiking in 
April 1966, no diagnosis of Achilles tendinitis was made 
despite examination by a military physician.  Moreover, the 
veteran apparently had no further complaints regarding his 
feet during military service; subsequent service medical 
records are negative for any such complaints or for any 
diagnosis of pathology associated with either his Achilles 
tendons or his feet, 
generally.  In addition, the report of the general medical 
examination conducted prior to the veteran's discharge from 
military service reflects that his feet were normal at that 
time.  It was not until many years later that the veteran 
again complained of pain associated with the heels of his 
feet.  Although his Achilles tendons were observed to be 
tender to palpation during VA medical treatment conducted in 
May 1997, no diagnosis of a chronic disability, to include 
Achilles tendinitis, was made by the treating physician.  
Similarly, although the report of a bone scan conducted in 
September 1998 indicates mildly increased uptake of both 
calcanei, no disability of the heel of either foot was 
diagnosed.  In effect, the appellate record fails to reflect 
the existence of Achilles tendinitis, notwithstanding the 
veteran's contentions to the contrary.  As such, service 
connection is not warranted.  See 38 U.S.C.A. § 1110.  In 
view of this, the tenets set forth in 38 C.F.R. § 3.303(b) 
and Savage, 10 Vet. App. at 495, are also not for application 
because the record reflects neither a chronic condition 
during military service nor continuity of symptomatology 
following service as a result of the disability claimed.  The 
Board must conclude, therefore, that the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for Achilles tendinitis.  


II.  New and Material Evidence Regarding Entitlement to 
Service Connection 
for Patellofemoral Syndrome of the Left Knee

In October 1967, the RO denied the appellant's claim for 
entitlement to service connection for a left knee disability.  
At that time, the RO determined that no disability of the 
left knee was present.  The veteran was notified of that 
determination, but did not appeal.  The RO's November 1967 
denial became final accordingly.  See 38 U.S.C.A. § 7105(b).  

However, a claim that is the subject of a prior final 
decision may nevertheless be reopened upon presentation of 
"new and material" evidence.  See 38 U.S.C.A. § 5108.  When a 
claimant seeks to reopen a final decision based on new and 
material evidence, a determination must first be made that 
the evidence submitted is neither cumulative nor redundant, 
and, by itself, or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  See Hodge v. 
West, 155 F.3d. 1356 (Fed. Cir. 1998); 38 C.F.R. § 3.156.

During VA medical treatment administered in October 1996, the 
appellant was noted to have chondromalacia of both knees.  
Range of motion of both knees was limited due to pain, and 
swelling and tenderness of the knee joints was observed by 
the attending physician.  Severe tenderness to palpation 
along the mediolateral facets of the left patella was then 
noted during a VA physical examination conducted in April 
1998.  The examiner observed that the left knee "has at least 
a component of patella femoral syndrome."  The foregoing 
evidence, submitted subsequent to the RO's November 1967 
denial, in the aggregate, indicates that the veteran has 
pathology associated with the left knee joint.  This is in 
contrast to the lack of any such clinical findings that gave 
rise to the RO's November 1967 denial.  As such, this 
evidence is new and material in that it tends to confirm the 
appellant's assertions that he has a left knee disability.  
The appellant's claim for entitlement to service connection 
for a left knee disability, more specifically patellofemoral 
syndrome, is therefore reopened, and a de novo review of the 
record must be conducted by the RO prior to further appellate 
consideration.


ORDER

Entitlement to service connection for bilateral Achilles 
tendinitis is denied.

The claim of entitlement to service connection for 
patellofemoral syndrome is reopened by the submission of new 
and material evidence and, to this extent only, the appeal as 
to this issue is granted.


REMAND

As noted above, the veteran's claim for service connection 
for patellofemoral syndrome has been reopened and therefore 
must be returned to the RO for initial consideration on the 
merits and any further development deemed necessary.  In 
addition, during his personal hearing before the undersigned 
conducted on May 26, 1999, the veteran contended that 
patellofemoral syndrome of his left knee developed secondary 
to his service-connected right knee disability and his 
representative contended that an examination on this basis is 
needed.  Moreover, the veteran's service medical records 
indicate that the veteran complained of bilateral knee pain, 
and a suspicion of chondromalacia was noted.

The Board notes that on November 9, 2000, the President 
signed into law the Veterans' Claims Assistance Act of 2000, 
which applies to all pending claims for VA benefits and which 
provides that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate a 
claim for a given benefit under a law administered by VA.  
See generally Veterans' Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  This liberalizing law 
is applicable to the appellant's claim.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-313 (1991).  It essentially 
eliminates the requirements that a claimant submit evidence 
of a well-grounded claim.  Instead, it requires that a 
claimant be afforded a VA medical examination, and that a 
medical opinion be rendered in conjunction therewith, if 
there is a reasonable possibility that such assistance would 
aid in substantiating the claim.  See Veterans' Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A(d)).  Because the veteran's claim has effectively 
been "reopened," the Board believes that the veteran should 
be afforded an opportunity to undergo such an examination in 
order to ensure that he has been accorded due process of law.  
All theories pertinent to his claim for service connection, 
to include secondary service connection, should be 
considered. 

In view of the foregoing, the veteran's claim of entitlement 
to service connection for patellofemoral syndrome of the left 
knee is remanded to the RO for action as follows:

1.  The veteran should be scheduled for a 
VA orthopedic examination of his left 
knee.  The claims folder and a copy of 
this remand should be available to, and 
be reviewed by, the examining physician 
in conjunction with the examination.  All 
indicated tests and studies must be 
accomplished.  The examiner should 
describe the nature and etiology of any 
left knee disability observed, and should 
indicate whether it is as least as likely 
as not that any such disability (1) is 
the related to the complaints and 
clinical observations regarding the 
veteran's left knee made during his 
military service, (2) is the proximate 
result of the veteran's service-connected 
right knee disability, or (3) has been 
aggravated by the veteran's service-
connected right knee disability.  A 
complete rationale should be given for 
each opinion and conclusion expressed.  

2.  The RO should review the examination 
report to ensure that it is in compliance 
with this REMAND.  If not, it should be 
returned for corrective action.  Any 
additional action required to comply with 
the notice and development requirements 
of the Veterans Claims Assistance Act of 
2000 should also be undertaken.

3.  The RO should then conduct a de novo 
review of the claim.  Service connection 
on both a direct and secondary basis 
should be considered.  If the benefit 
sought on appeal is not granted, both the 
veteran and his representative should be 
furnished a supplemental statement of the 
case.  This should include the laws and 
regulations regarding both direct and 
secondary service connection.  They 
should also be given the appropriate time 
period in which to respond.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further consideration.  
The veteran need take no action until so 
informed.  The purpose of this REMAND is both to obtain 
clarifying information and to accord the appellant due 
process of law.  No inference should be drawn regarding the 
final disposition of the claim.  The appellant has the right 
to submit additional evidence and argument on the matter that 
the Board has remanded to the RO. Kutscherousky v. West, 12 
Vet. App. 369 (1999).



		
	STEVEN L. COHN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


